LAW, COMPLIANCE AND EXTERNAL AFFAIRS J. Neil McMurdie Senior Counsel (860) 580-2824 Fax: (860) 580-4897 Neil.McMurdie@voya.com October 20, 2014 EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Voya Retirement Insurance and Annuity Company Prospectus Title: Guaranteed Accumulation Account File No.: 333-199032 Withdrawal of Registration Statement on Form S-3 Ladies and Gentlemen: On September 30, 2014, the above-named Registrant submitted for filing, pursuant to the Securities Act of 1933 (the 33 Act), Registration Statement No. 333-199032 on Form S-3. We respectfully request withdrawal of Registration Statement No. 333-199032, pursuant to Rule 477 under the 33 Act. We intend to refile this registration statement in the near future, and wish that the shares purchased in relation to this withdrawn filing be used with the refiled registration statement. Please contact me with your questions or comments. Very truly yours, /s/ J. Neil McMurdie J. Neil McMurdie Windsor Site Voya Services Company One Orange Way, C2N Windsor, CT 06095-4774
